                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          8:18-cv-02191-JVS-ADSx                                       Date   February 5, 2019

 Title             Rachel Wong v. Costco Wholesale Corp., et al.


 Present: The Honorable            James V. Selna
                        Karla J. Tunis                                        Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           (IN CHAMBERS) Order Granting Plaintiff’s Motion to Remand



     Plaintiff Rachel Wong (“Wong”) filed a motion to remand. Mot., Dkt. 10.
Defendant Costco Wholesale Corp. (“Costco”) filed an opposition. Opp’n, Dkt. 12.
Wong replied. Reply, Dkt. 13.

         For the following reasons, the Court grants Wong’s motion to remand.

                                                    I. BACKGROUND

     This case arises from Wong’s alleged slip-and-fall on or about December 15, 2016.
Complaint, Dkt. 1-2, Ex. A. Following the incident, Wong filed suit against Costco in
Orange County Superior Court on February 2, 2018 for negligence and premises liability.
Id.

      On September 6, 2018, Wong’s counsel sent a written demand in the amount of
$495,000 in exchange for a release of all claims. Ellis Decl., Dkt. 10-3, Ex. B at 12.
Costco did not accept this offer to settle. See id.

       On September 19, 2018, Wong’s counsel sent an email to Costco’s counsel stating
that Wong’s medical costs-to-date were $21,110.11, her lost wages were $9,821.36, and
her future medical costs were conservatively estimated at $60,000. Id. at 8–11. This
estimate did not include non-economic damages. Id. at 11.

         On December 5, 2018, Wong’s counsel served a C.C.P. Section 998 Offer to
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 5
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       8:18-cv-02191-JVS-ADSx                            Date   February 5, 2019

 Title          Rachel Wong v. Costco Wholesale Corp., et al.

Compromise in the amount of $250,000. Shirdel Decl., Dkt. 1-1 ¶ 7.

      On December 12, 2018, Costco removed the case to federal court on the basis of
diversity jurisdiction. Not., Dkt. 1. Wong filed a motion to remand on the basis that
removal was untimely. Mot., Dkt. 10.

                                     II. LEGAL STANDARD

       Under 28 U.S.C. § 1441(a), a defendant may remove a civil action from state court
to federal court so long as original jurisdiction would lie in the court to which the action
is removed. City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 163 (1997). Notice
of Removal of a civil action “shall be filed within thirty days after the receipt by the
defendant, through service or otherwise, of a copy of the initial pleading setting forth the
claim for relief.” 28 U.S.C. § 1446(b). If the initial pleading is not removable, the
defendant has thirty days from receipt of a “pleading, motion, order, or other paper from
which it may be first ascertained that the case is one which is or has become removable.”
(Id.)

       According to the Ninth Circuit, courts should “strictly construe the removal statute
against removal jurisdiction.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
Doubts as to removability should be resolved in favor of remanding the case to the state
court. Id. This “‘strong presumption’ against removal jurisdiction means that the
defendant always has the burden of establishing that removal is proper.” Id. (quoting
Nishimoto v. Federman-Bachrach & Assocs., 903 F.2d 709, 712 n.3 (9th Cir. 1990)).

      “A motion to remand the case on the basis of any defect other than lack of subject
matter jurisdiction must be made within 30 days after the filing of the notice of removal.”
28 U.S.C. § 1447(c); see also Maniar v. FDIC, 979 F.2d 782, 786 (9th Cir. 1992).

                                       III. DISCUSSION

A.       Remand

      Wong argues that the case should be remanded to Orange County Superior Court
because Costco’s removal was untimely. Wong indicates that Costco had been on notice
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 2 of 5
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       8:18-cv-02191-JVS-ADSx                             Date   February 5, 2019

 Title          Rachel Wong v. Costco Wholesale Corp., et al.

that the amount in controversy was above $75,000 since Wong had proposed a settlement
offer of $495,000 on September 6, 2018. Costco then removed the case on December 12,
2018, which was 96 days after Wong’s written demand; thus, Wong states that Costco
removed the case well past the 30 day time limit. Mot., Dkt. 10 at 6–7.

       Costco instead contends that its removal was timely because it removed the case
one week after receiving Wong’s C.C.P. Section 998 Offer to Compromise in the amount
of $250,000 on December 5, 2018. Opp’n, Dkt. 12 at 1. While Costco acknowledges
receipt of the $495,000 written demand on September 6, 2018, it argues that such a
demand was so unreasonably large that any removal by Costco in the wake of such an
offer would have been in bad faith. Id. Costco points out that Wong’s December 5th
offer to settle was significantly lower than the initial written demand from September, as
the amount was nearly cut in half; thus, Costco suggests that the difference between the
offers itself suggests that the initial offer was unreasonable. Id. at 2. In addition, Costco
states that based on the information that Wong had provided about her damages, Costco
would not have known that the amount in controversy would have exceeded $75,000. Id.
at 3–4. Thus, Costco argues that its removal was timely because it waited until it
received a paper that provided a reasonable basis to believe that the amount in
controversy exceeded $75,000 such that a federal court would have diversity jurisdiction
over the case.

      The Court disagrees with Costco. Costco has cited no case law indicating that
Wong’s September 6, 2018 written demand would not qualify as a “paper” under 28
U.S.C. § 1446, and the amount of the written demand clearly exceeded $75,000. Further,
even assuming that the September 6 written demand was unreasonably large, Wong’s
counsel corresponded with Costco’s defense counsel on September 19, 2018 indicating
that Wong’s past medical bills were $21,110.11, lost wages were 9,821.36, and her future
medical bills were conservatively set at $60,000, which together totals an estimated
$90,931.47. Ellis Decl., Dkt. 10-3, Ex. B at 8–11. Thus, if Costco were concerned that
removal based on the September 6th written demand would somehow fall short of
reasonability, Wong’s indication on September 19th that her economic damages alone
exceeded the jurisdictional minimum by over $15,000 surely would have eliminated that
concern. Accordingly, the Court grants Wong’s motion to remand. See Cohn v.
Petsmart, Inc., 281 F.3d 837, 840 (9th Cir. 2002) (“A settlement letter is relevant
evidence of the amount in controversy if it appears to reflect a reasonable estimate of the
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                          Page 3 of 5
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       8:18-cv-02191-JVS-ADSx                                    Date   February 5, 2019

 Title          Rachel Wong v. Costco Wholesale Corp., et al.

plaintiff’s claim.”).

B.       Attorneys’ Fees

      “[T]he standard for awarding fees should turn on the reasonableness of the
removal. Absent unusual circumstances, courts may award attorney’s fees under §
1447(c) only where the removing party lacked an objectively reasonable basis for seeking
removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005).

       Wong argues that attorneys’ fees should be granted in this case because Costco’s
purpose in pursuing its untimely removal was to delay the parties’ upcoming February
25, 2019 trial date and to delay Wong’s discovery. Mot., Dkt. 10 at 13. Wong’s counsel
has an hourly rate of $500, and spent seven hours preparing the motion to remand and
estimated that two hours of work would be required to review the opposition brief and
draft a reply brief. Ellis Decl., Dkt. 10-1 ¶ 17.

       Costco instead contends that even if remand is granted, Costco removed the case in
good faith on the basis that the latest settlement offer provided a reasonable basis for
removal. Opp’n, Dkt. 12 at 5. Costco likewise represents that any delay in discovery
was not purposeful, but rather was a result of the requests for depositions being made
near Christmas when a major retailer like Costco would find such demands most difficult
since it falls near the holiday season. Id.

       The Court grants in part Wong’s request for attorneys’ fees. Costco’s removal of
the case either 96 days or 83 days after it received a “paper” alerting it that the amount in
controversy exceeded $75,000 is evidence that its decision to remove was unreasonable.
Accordingly, the Court in its discretion awards Wong $4500, the amount of attorneys’
fees incurred for filing this motion to remand and accompanying reply brief.1

                                         IV. CONCLUSION



         1
        The Court calculates that a total of nine hours was reasonably spent preparing the motion and
accompanying reply. Since the Court decides this motion without oral argument, the Court need not
award fees for attending oral argument.
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                 Page 4 of 5
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       8:18-cv-02191-JVS-ADSx                                       Date     February 5, 2019

 Title          Rachel Wong v. Costco Wholesale Corp., et al.

       For the foregoing reasons, the Court grants Wong’s motion to remand the case to
Orange County Superior Court and grants Wong’s attorneys’ fees of $4500. The Court
further finds that oral argument would not be helpful in this matter and vacates the
February 11, 2019 hearing. Fed. R. Civ. P. 78; L.R. 7-15.


                 IT IS SO ORDERED.




                                                                                              :     00

                                                      Initials of Preparer      kjt




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                      Page 5 of 5
